Title: From Thomas Jefferson to Albert Gallatin, 30 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 30. 1802.
          
          Your’s of the 27th. was recieved yesterday. mine of the 20th. had informed you that I approved of mr Wentworth on the recommendations of Messrs. Langdon & Whipple, & that of the 24th. gave you the name of John Shore as successor to Heath; but I write by this post to mr Madison to order his commission to be filled up & forwarded. I must take time to enquire of a good successor for Reynolds. the commission for Bloodgood for Albany is approved. the application for it left to yourself as you are on the spot. I inclose for your perusal a petition from the merchants of Marblehead in favor of Gerry. before recieving it I had written to his brother that a second appointment had rendered it impossible to do any thing; which is my view of the case. return the petition if you please. I inclose you a letter from Maury & Hampton giving reason to apprehend an attempt at smuggling some French negroes into our country. although this will of course be met by the several state authorities, yet I think it would be proper & indeed incumbent on us, that you should write a circular letter to the custom house officers to be on the alert to detect & prevent such an attempt to smuggle in these unfortunate creatures.—I sincerely lament your stay at Washington, & fear that even if you have been able to leave it it is only to carry the seeds of serious illness elsewhere. long experience & observation have taught me to fly the tidewaters in August & September. no other considerations would keep me from Washington in the present state of affairs. but I know that to go there to transact them, would shortly put it out of my power to transact them at all. I hope my bodings of your situation will prove false, & that this tho directed as you desire to Washington will find you at New York in health. accept my affectionate esteem & respect.
          
            Th: Jefferson
          
        